DOWDELL, J.
As shown by the record the hill of exceptions was not signed in term time, and the record fails to disclose any order' of court allowing the hill to be signed in vacation; nor does there appear in the record any agreement of counsel to that. end. The motion, therefore, to strike the bill of exceptions must prevail. — Morningstar v. Sterne & Co., 124 Ala. 512; Carter et al v. Long Bros., 125 Ala. 280; Code, 1896, §§ 616, 617.
As the assignments of error relate to matters, that can he presented here for review only by hill of exceptions, it necessarily follows that in the absence of a bill of exceptions properly presenting such matters such assignments of error cannot he considered, and the judgment of the court below must be affirmed.